Case 1:20-cv-02520-KAM-LB Document 15 Filed 10/20/20 Page 1 of 4 PageID #: 117



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
FIDEL CILTAS,

        Plaintiff,
                                               MEMORANDUM & ORDER
              -against-
                                               20-cv-2520 (KAM)
MARK WANG; CHRISTIAN HAYES; DAVID
GUST; TIM COOK; JOHN DOE AMERICAN              NOT FOR PUBLICATION
EXPRESS EXECUTIVE; JOHN DOE
BLACKSTONE EXECUTIVE; JOHN DOE
WALL STREET EXECUTIVE; UMIT
CILTAS; CANDAS GULER; and CUNEYT
OZDEMIR,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff Fidel Ciltas (“plaintiff”), proceeding pro

se, commenced the instant action on June 3, 2020.           (ECF No. 1,

Complaint (“Compl.”).)      Plaintiff has paid the statutory filing

fee to commence this action. For the reasons discussed below,

the complaint is dismissed as frivolous.

                                 BACKGROUND

            Plaintiff’s statement of claim alleges the following:

            I have been living in an Attempted Murder settings in
            eight (8) years with the last five (5) years in Genocide.
            Defendants Mark Wang, Christian Hayes, David Gust who
            are Hilton Grand Vacations’ Executives have terminated
            my position with false statement and then they’ve placed
            hidden cameras at my places, car, and hacked into my
            electronic devices since 2012 with defendants Umit
            Ciltas, Candas Guler and Cuneyt Ozdemir. Defendant Tim
            Cook along with other Wall Street Executives have
            threatened people and organized International Mafia so

                                      1
Case 1:20-cv-02520-KAM-LB Document 15 Filed 10/20/20 Page 2 of 4 PageID #: 118



            that people including my girlfriend and ex-girlfriend
            can not contact me . . . .

(Compl. 11.)

            In the complaint, plaintiff provides a seven-page

timeline, from 2008 through 2020, which plaintiff alleges

reflects the attempts by various companies and institutions to

murder him.    By way of example, plaintiff alleges that in 2012,

hidden cameras were placed in his bathroom, bedroom, and car.

(Id. 16.)    He further asserts that his electronic devices,

including a laptop and smart phone, were hacked.           (Id.)

Plaintiff also alleges that the media in Turkey was watching him

through hidden cameras and that AT&T and Time Warner Cable have

hacked    his cable and internet services. (Id. 17.)          In addition,

plaintiff claims that he has been “chased” by spies, the New

York City Fire Department, the New York City Police Department,

and ambulances.       (Id. 21.)   For relief, plaintiff seeks his

“freedom” and for “the court to hold Genocide and Attempted

Murder criminals accountable for their crimes and sentence

them.”    (Id. 12.)

                                  DISCUSSION

            A federal court must “liberally construe[ ]” pleadings

by pro se parties, who are held to less stringent standards than

attorneys.    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation

omitted); accord      Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir.



                                      2
Case 1:20-cv-02520-KAM-LB Document 15 Filed 10/20/20 Page 3 of 4 PageID #: 119



2012).    Nevertheless, a district court may dismiss a pro se

action sua sponte—even if the plaintiff has paid the requisite

filing fee—if the action is frivolous.         Fitzgerald v. First East

Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir.

2000).    An action is frivolous when “the factual contentions are

clearly baseless, such as when allegations are the product of

delusion or fantasy . . . .”        Livingston v. Adirondack Beverage

Co., 141 F.3d 434, 437 (2d Cir. 1998) (internal quotations and

citations omitted).      “[A] finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.”

Denton v. Hernandez, 504 U.S. 25, 33 (1992); Francis v. Miraj,

No. 19-CV-753, 2019 WL 499772, at *2 (E.D.N.Y. Feb. 8, 2019)

(dismissing pro se complaint where plaintiff’s allegations are

irrational and fail to provide defendants with notice of the

claims against them); Glass v. U.S. Presidents since 1960, No.

17-CV-3141, 2017 WL 4621006, at *3 (E.D.N.Y. Oct. 12, 2017).

            Even when read with the “special solicitude” due pro

se pleadings, plaintiff’s complaint must be dismissed as

frivolous.    Plaintiff’s allegations rise to the level of the

irrational, and there is no legal theory on which he can rely in

advancing them.     See Denton, 504 U.S. at 33.       Additionally,

because the complaint is devoid of any basis in law or fact,

                                      3
Case 1:20-cv-02520-KAM-LB Document 15 Filed 10/20/20 Page 4 of 4 PageID #: 120



defects that cannot be cured by amendment, plaintiff is denied

leave to file an amended complaint.         See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (noting that where the problem with

a complaint is “substantive[,] better pleading will not cure it”

and leave to amend should be denied); see also Curmen v. U.S.

Govt., No. 18-CV-1546, 2018 WL 2324060, at *3 (E.D.N.Y. May 22,

2018) (dismissing fee-paid frivolous compliant and denying leave

to amend).

                                 CONCLUSION

            For the reasons set forth above, the instant action is

dismissed as frivolous. Fitzgerald, 221 F.3d at 362. The Clerk

of Court is respectfully directed to enter judgment, to serve a

copy of this order, the judgment, and an appeals packet on

plaintiff at the address of record, note service on the docket,

and to close the case.      Although Plaintiff paid the filing fee

to bring this action, the Court certifies pursuant to 28 U.S.C.

§ 1915 (a)(3) that any in forma pauperis appeal from this order

would not be taken in good faith.         Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:    October 20, 2020
          Brooklyn, New York
                                                    /s/
                                          Kiyo A. Matsumoto
                                          United States District Judge



                                      4
